DETAILED ACTION

	This action is responsive to arguments filed 06/30/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1. 	Claims 1-12 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Yamamoto (2021/0279543).
	As to claims 1 and 9: Yamamoto teaches an RFID tag (abstract) comprising: 
 	an RFID tag device including an RFID tag IC and a board where the RFID tag IC is mounted (figure 4 showing these elements); and 
 	a seat antenna to which the RFID tag device is fixed, the seat antenna including an antenna conductor (133, 134, paragraph 0073), wherein the board includes: 
 	a first surface conductor (121); 
 	a second surface conductor disposed between the first surface conductor and the antenna conductor (111, which is between 121 and 133); 
 	and a short-circuit conductor short-circuiting the first surface conductor and the second surface conductor (as seen in figure 4, paragraph 0073, the element passing through 131-134), 
 	and wherein a direction from a connection part in the second surface conductor with the short-circuit conductor to a center of the second surface conductor is aligned with a long side direction of the antenna conductor (figure 4).
	As to claims 2 and 12: Yamamoto teaches that the board further includes: 
 	a capacitance sheet conductor disposed between the first surface conductor and the second surface conductor (123); and 
 	a capacitance connection conductor electrically connecting the capacitance sheet conductor to the first surface conductor or the second surface conductor (paragraph 0072), and 
 	wherein a direction from the short-circuit conductor to the capacitance connection conductor is aligned with the long side direction of the antenna conductor (figure 4).
	As to claims 3: Yamamoto teaches that the board includes: 
 	a first electrode to which a first terminal of the RFID tag IC is connected and that is electrically connected to the first surface conductor or the capacitance sheet conductor (124); and a second electrode to which a second terminal of the RFID tag IC is connected and that is electrically connected to the second surface conductor (125), and wherein a distance between the first electrode and the short-circuit conductor is shorter than a distance between the second electrode and the short-circuit conductor, and a distance between the first electrode and the capacitance connection (figure 4).
	As to claim 4: Yamamoto teaches that the capacitance connection conductor is connected to the first surface conductor and the capacitance sheet conductor (, and wherein combination of the second surface conductor and the capacitance sheet conductor constitutes a capacitance (paragraph 0072).
	As to claim 5: Yamamoto teaches that the board has a recess where the RFID tag IC is housed, and wherein an opening of the recess faces an opposite side to the antenna conductor (paragraph 0045).
	As to claim 6: Yamamoto teaches that the board includes a molded resin in which the RFID tag IC is embedded, and wherein the molded resin is disposed opposite the antenna conductor (paragraph 0040).
	As to claim 7: Yamamoto teaches that a width dimension of at least a portion of the antenna conductor in a short side direction is smaller than a width dimension of the second surface conductor in the short side direction, the portion facing the board (paragraph 0056).
	As to claim 8: Yamamoto teaches a sensor that is mounted in the board and detects a predetermined physical quantity (paragraph 0002).
	As to claim 10: Yamamoto teaches that the position of the node of the resonant radio wave voltage is a center of the antenna conductor when the antenna conductor is a dipole antenna, and is a grounding point when the antenna conductor is a monopole antenna (this is seen in the field mappings in figures 2A, 2B).
	As to claim 11: Yamamoto teaches that when the RFID tag is viewed in the direction in which the second surface conductor and the antenna conductor face one another, the position of the node of the resonance radio wave voltage on the antenna conductor is located in an area with an end of the second surface conductor opposite the short-circuit conductor as a center (figure 4), the area having a length that is one-fourth of a length of the second surface conductor in a long side direction (paragraphs 0066,0075).

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-12 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same reference, but converted to a 35 USC 102(a)(1) rejection.  As is such, this action is made Non-Final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876